OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                        J3KPRESDRTED FIRST CLA&BFPSb'
                              JESS"-                           ,9
                                                                            %
                 STATE ©F TEXAS                                                 HTNEV BOWES

                 PENALTY FOR:                                                                 ss
12/23/2014       PRIVATE USE"" '                                                JAN06    2015      J
HINOJOSA, EDWARD             Tr. Ct. No.'fOSS* gfiS MAILED FROM ZIWRG827,6T£i-01
On this day, the application for J1 07 Writ of Habeas Corpus has been received
sfrffihp^sented to the Court.        *       ' -' *~ f
       ^                                 '   """                            Abel Acosta, Clerk
                                EDWARD HINOJOSA
  '?*&».
   '•<%!*& i
          *&$&*